Case 8:19-cv-00112-MAA Document 23 Filed 06/08/20 Page 1 of 1 Page ID #:451




 1
                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2                          SOUTHERN DIVISION
 3
     BRIAN JAMES HORVOTH,
 4
              Plaintiff,
 5
          v.                           Civil Action No.: 8:19-cv-00112-MAA
 6
                                       Magistrate Judge Maria A. Audero
 7

 8
     COMMISSIONER OF
 9   SOCIAL SECURITY,
10            Defendant.
11
            ORDER AWARDING EQUAL ACCESS TO JUSTICE
12        ACT ATTORNEY FEES PURSUANT TO 28 U.S.C. §2412(d)
13
          Based upon the parties’ Joint Stipulation for the Award and Payment
14
     of Equal Access to Justice Act Fees, IT IS ORDERED that fees in the amount
15
     of $5,195.00, as authorized by 28 U.S.C. §2412, be awarded subject to the
16
     terms of the Stipulation.
17

18

19
     Dated: 06/08/20                   __________________________
20
                                       Judge Maria A. Audero
21

22

23

24

25

26

27

28


                                         Page 1
